                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             CENTRAL DIVISION

 UNITED STATES OF AMERICA,

               Plaintiff,                             No. 15-CR-3024 CJW-MAR

 vs.                                                            ORDER

 JEFFREY KLEIN,

               Defendant.

                                  ___________________________

        This matter is before the Court on defendant Jeffrey Klein’s pro se motion for
compassionate release (Doc. 239).
                                     I.    BACKGROUND
        On December 30, 2015, the Court sentenced defendant to 120 months’
incarceration, with five years of supervised release to follow, on one count of conspiracy
to distribute methamphetamine. (Doc. 182). He is currently incarcerated at Duluth FPC,
in Duluth, Minnesota, with an estimated release date of November 14, 2022.
                            II.      COMPASSIONATE RELEASE
        The term “compassionate release” refers to Title 18, United States Code, Section
3582(c)(1)(A), which allows a defendant to directly petition a district court for a sentence
reduction “after the defendant has fully exhausted all administrative rights to appeal a
failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse
of 30 days from the receipt of such a request by the warden of the defendant’s facility,
whichever is earlier.” If a defendant fully exhausts administrative remedies, the court
may reduce the defendant’s sentence, after considering the factors set forth in Title 18,
United States Code, Section 3553(a) to the extent they are applicable, if the court finds
that “extraordinary and compelling reasons warrant such a reduction.”           18 U.S.C.




       Case 3:15-cr-03024-CJW-MAR Document 242 Filed 10/09/20 Page 1 of 3
§ 3582(c)(1)(A)(i); see also United States v. Rodd, 966 F.3d 740, 748 (8th Cir. 2020).
Defendant failed to allege that 30 days have passed since he submitted a request for
compassionate release to the warden at his facility or that he has fully exhausted all
administrative rights to appeal the failure of the BOP to bring a motion on his behalf.
       The Court cannot excuse defendant’s failure to exhaust administrative remedies
because of the COVID-19 pandemic. Most courts to weigh in on this issue found that a
court cannot entertain a compassionate release motion unless a defendant has exhausted
administrative remedies—even in light of the COVID-19 pandemic. United States v.
Raia, 954 F.3d 594, 596 (3d Cir. 2020); see also United States v. Burnside, No. 18-CR-
2068-CJW-MAR, 2020 WL 3443944, at *7 (N.D. Iowa June 18, 2020) (discussing
compassionate release exhaustion standards). If defendant wants the Court to consider
his compassionate release request or to appoint him counsel, he must refile his motion
once he exhausts administrative remedies as outlined in Title 18, United States Code,
Section 3582(c)(1)(A).
       Additionally, in his motion, defendant does not allege anything which could be
considered an extraordinary and compelling reason that would justify compassionate
release. Rather, to the extent defendant makes a personalized argument in his motion,
he merely states that he has been rehabilitated while in prison. Rehabilitation alone
cannot constitute an extraordinary or compelling reason justifying compassionate release.
See 28 U.S.C. §994(t). Accordingly, if the Court could consider defendant’s motion on
its merits, it would be denied.




                                            2


     Case 3:15-cr-03024-CJW-MAR Document 242 Filed 10/09/20 Page 2 of 3
                               III.   CONCLUSION
      For the reasons stated, defendant’s motion for compassionate release (Doc. 239)
is denied.
      IT IS SO ORDERED this 9th day of October, 2020.



                                      ________________________
                                      C.J. Williams
                                      United States District Judge
                                      Northern District of Iowa




                                         3


     Case 3:15-cr-03024-CJW-MAR Document 242 Filed 10/09/20 Page 3 of 3
